Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Response
	In the response dated 19 August 2021, Applicant amended claims 1, 6, 7, 15, and 20, added claim 22, and argued against all rejections put forth in the Non-Final Office Action dated 19 March 2021. Based on the amendments to the claims, the rejections under 35 U.S.C. 103 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-9, 11, and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lunati, Stephane, U.S. Patent Publication Number 2005/0283726 A1 in view of Young et al., U.S. Patent Number 6,064959 A, further in view of Terashita U.S. Patent Publication Number 2012/0127523 A1.

Claim 1:
t least one non-transitory program storage device, on which are stored computer instructions executable by one or more programmable control devices to: 
display a first user interface, wherein the first user interface includes (1) content associated with a message and (2) a first user interface element corresponding to an instruction to send the message (see Paragraph 0025 and Figure 5 – Lunati discloses this limitation in that the interface displays a text editor for composing a text message and a menu bar with conventional buttons for functions such as sending the message.); 
in accordance with a determination that (1) an input has been received activating the first user interface element (see Paragraph 0022– Lunati discloses this limitation in that an error check of the message may be an automatic action which takes place when the user indicates the intention of sending the message.) and (2) the message includes an uncorrected error, display, within the first user interface, a second user interface element, the second user interface element, when activated, causes a display of a second user interface (see Figure 6 – Lunati discloses that within the message (within the first user interface), the incorrect words are indicated as red, underlined text and can have a larger or bolder font (second user interface element). Also see Paragraph 0030 and Figure 8 – Lunati discloses this limitation in that upon selecting a highlighted word (second user interface element), the suggestion control expands to show available options for correcting the misspelled word (second user interface).); and
replacing the uncorrected error prior to sending the message (see Paragraph 0024 – Lunati discloses this limitation in that the user is able to view and correct any errors prior to sending their message.).  
Lunati fails to expressly disclose in accordance with a determination that the second user interface element has been selected, display the second user interface in place of the first user interface, the second user interface including a third user interface element for replacing the uncorrected error.
in accordance with a determination that the second user interface element has been selected, display the second user interface in place of the first user interface, the second user interface including a third user interface element for replacing the uncorrected error (see Column 17, Lines 6-18 and Figure 13D-13E – Young teaches this limitation in that while dictating (in the first user interface) and upon noticing an error in the message, the user causes the interface to generate a correction dialog box (second user interface) by saying “Correct That” (selecting a second user interface element to correct). The correction dialog box 1325 (second user interface) is presented to the user in place of the dictation interface (first user interface). The dialog box includes a list of recognition candidates (third user interface element) for correcting the utterance (replacing the uncorrected error).).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device, disclosed in Lunati, to include in accordance with a determination that the second user interface element has been selected, display the second user interface in place of the first user interface, the second user interface including a third user interface element for replacing the uncorrected error for the purpose of providing a user with a list of best-scoring multi-word candidates to select from (see Column 1, Lines 50-62). Further, Lunati and Young are both concerned with aiding a user in correcting text errors.
The combination of Lunati and Young fails to expressly teach:
temporarily display, within the first user interface, a second user interface element for a predetermined time period, the second user interface element, when activated, causes a display of a second user interface;
in accordance with a determination that the second user interface element has been selected within the predetermined time period, display the second user interface in place of the first user interface.
Terashita teaches:
temporarily display, within the first user interface, a second user interface element for a predetermined time period (see Paragraphs 0070-0071 and Figures 4 and 5 – Terashita teaches this limitation in that a dialog box is presented to the user with an error message and two options (cancel, print). The dialog box is presented for a predetermined period of time to allow a user to make a selection.);
in accordance with a determination that the second user interface element has been selected within the predetermined time period, display the second user interface (see Paragraphs 0072-0074 – Terashita teaches this limitation in that once a user makes a selection within the predetermined period of time, the dialog box is no longer displayed and the previous display state is restored.).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device, taught in the combination of Lunati and Young, to include:
temporarily display, within the first user interface, a second user interface element for a predetermined time period, the second user interface element, when activated, causes a display of a second user interface;
in accordance with a determination that the second user interface element has been selected within the predetermined time period, display the second user interface in place of the first user interface for the purpose of giving the user a chance to confirm or change a process before continuing said process (see Paragraph 0070). Further, Lunati, Young, and Terashita are concerned with providing an interactive user interface in which a user is participatory in the process.

Claim 2:
The combination of Lunati, Young, and Terashita teaches the at least one non-transitory program storage device of claim 1, wherein the second user interface element is displayed concurrently with the content (see Figure 6 – Lunati discloses this limitation in that the underline is displayed within the content of the message.).  

Claim 3:
The combination of Lunati, Young, and Terashita teaches the at least one non-transitory program storage device of claim 1, wherein the content is input by a user (see Paragraph 0022 – Lunati discloses this limitation in that the user first enters text into the text editor.).  

Claim 4:
The combination of Lunati, Young, and Terashita teaches the at least one non-transitory program storage device of claim 1, wherein the computer instructions are further executable by the one or more programmable control devices to, in accordance with a determination to send the message, send the message (see Paragraph 0025 – Lunati discloses this limitation in that the menu bar of the text editor includes a button to send the message.).  

Claim 5:
The combination of Lunati, Young, and Terashita teaches the at least one non-transitory program storage device of claim 4, wherein the determination to send the message includes determining that the third user interface element has been selected (see Paragraph 0033 – Lunati discloses this limitation in that the message may be sent once the errors have been corrected.).  

Claim 7:
The combination of Lunati, Young, and Terashita teaches the at least one non-transitory program storage device of claim 1, wherein the computer instructions are further executable by the one or more programmable control devices to, in accordance with a determination that an input has been received activating the third user interface element, modify the message (see Paragraph 0030 and Figure 8 – Lunati .  

Claim 8:
The combination of Lunati, Young, and Terashita teaches the at least one non-transitory program storage device of claim 1, wherein the computer instructions are further executable by the one or more programmable control devices to, wherein the third user interface element corresponds to a suggested correction for the uncorrected error (see Paragraph 0030 and Figure 8 – Lunati discloses this limitation in that in response to selecting an alternate spelling of the incorrect word from the list of possible alternate spellings, the spelling is updated.).  

Claim 9:
The combination of Lunati, Young, and Terashita teaches the at least one non-transitory program storage device of claim 1, wherein the second user interface includes one or more suggested corrections for the uncorrected error (see Paragraph 0030 and Figure 8 – Lunati discloses this limitation in that within the spellcheck interface, in response to selecting an alternate spelling of the incorrect word from the list of possible alternate spellings, the spelling is updated.).  

Claim 11:
The combination of L Lunati, Young, and Terashita teaches at least one non-transitory program storage device of claim 1, wherein the computer instructions are further executable by the one or more programmable control devices to, in accordance with a determination that the message has been sent, replace the second user interface (see Paragraph 0024 – Lunati discloses this limitation in that when the .  
Lunati fails to expressly disclose replace the second user interface with the first user interface.
Young teaches replace the second user interface with the first user interface (see Column 19, Lines 19-29 – Young teaches this limitation in that when the candidate has completed the correction session, the control/interface module exits the correction mode and removes the correction dialog box.).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device, disclosed in Lunati, to include replace the second user interface with the first user interface for the purpose of providing a user with a list of best-scoring multi-word candidates to select from (see Column 1, Lines 50-62). Further, Lunati and Young are both concerned with aiding a user in correcting message text errors.

Claim 14:
The combination of Lunati, Young, and Terashita teaches the at least one non-transitory program storage device of claim 1, wherein the computer instructions are further executable by the one or more programmable control devices to display, within the first user interface, a fourth user interface element, wherein selection of the fourth user interface element causes the second user interface element to be removed from the first user interface (see Figure 8 – Lunati discloses this limitation in that the user may select “Ignore” from the menu in order to remove the error notification.).  

Claims 15-19:
	Claims 15-19 are the method claims that correspond to the method performed by the non-transitory program storage device of claims 1, 2, 3, 5, and 7. Therefore, claims 15-19 are rejected under the combination of Lunati, Young, and Terashita for the same reasons as claims 1, 2, 3, 5, and 7 above.

Claim 20:
Claim 20 is a device claim that corresponds to the non-transitory program storage device of claim 1. In addition, Lunati discloses one or more programmable control devices (Paragraph 0046); and 
at least one non-transitory program storage device storing instructions (Paragraph 0046). Therefore, claim 20 is rejected under the combination of Lunati, Young, and Terashita for the same reasons as claim 1 above.

Claim 22:
	As indicated in the above rejection, the combination of Lunati, Young, and Terashita teaches every limitation of claim 1. Lunati further discloses send the message including the uncorrected error (see Paragraph 0031 – Lunati discloses this limitation in that an error may be ignored and kept in the message to be sent.).
	The combination of Lunati and Young fails to expressly teach:
wherein in accordance with a determination that the second user interface element has not been selected within the predetermined time, forgo display of the second user interface.
Terashita teaches:
wherein in accordance with a determination that the second user interface element has not been selected within the predetermined time, forgo display of the second user interface (see Figure 4, Elements S305, S307 – Terashita teaches this limitation in that if the user selects neither the Restore nor the Continuation instructions, the process executes as if the Restore instruction had been sent.).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device, taught in the combination of Lunati and Young, to include:
wherein in accordance with a determination that the second user interface element has not been selected within the predetermined time, forgo display of the second user interface
for the purpose of giving the user a chance to confirm or change a process before continuing said process (see Paragraph 0070). Further, Lunati, Young, and Terashita are concerned with providing an interactive user interface in which a user is participatory in the process.

Claims 6 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Lunati, Young, and Terashita in view of Sprang et al., U.S. Patent Publication Number 2009/0144651 A1.

Claim 6:
As indicated in the above rejection, the combination of Lunati, Young, and Terashita teaches every limitation of claim 1. Further, Young teaches remove the second user interface element from the first user interface (see Figures 13A-13D – Young teaches this limitation in that when a phrase is highlighted and corrected (13A-13C), upon return to the first user interface, the notification to correct the phrase is removed.).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device, disclosed in Lunati, to include remove the second user interface element from the first user interface for the purpose of allowing a user to move onto correcting the next utterance (see Column 17, Lines 6-10). Further, Lunati and Young are both concerned with aiding a user in correcting message text errors.
The combination of Lunati, Young, and Terashita fails to expressly teach in accordance with a determination that an amount of time has expired since the first user interface element has been selected, remove the element.  
in accordance with a determination that an amount of time has expired since the first user interface element has been selected, remove the element (see Paragraph 0174 – Sprang teaches this limitation in that when the timer of a GUI element as expired, it is removed and the next element is presented.).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device, taught in the combination of Lunati, Young, and Terashita, to include in accordance with a determination that an amount of time has expired since the first user interface element has been selected, remove the element for the purpose of notifying a user of the upcoming change in user interface (see Paragraph 0174). 

Claim 12:
As indicated in the above rejection, Lunati discloses every limitation of claim 1. Lunati fails to expressly disclose maintain a timer of time remaining before the second user interface element is to be removed from the first user interface; display a representation of the timer in the first user interface; stop the timer in response to the determination that the second user interface element has been selected; and display a representation of the stopped timer in the second user interface.  
Sprang teaches maintain a timer of time remaining before the second user interface element is to be removed from the first user interface; display a representation of the timer in the first user interface (see Paragraph 0174 – Sprang teaches this limitation in that a timer may displayed to provide a user with an indication of how much time is remaining before the element may be removed or updated.); stop the timer in response to the determination that the second user interface element has been selected; and display a representation of the stopped timer in the second user interface (see Paragraph 0176 – Sprang teaches this limitation in that the value of the timer is reset when the user changes off the initial element themselves.). 
maintain a timer of time remaining before the second user interface element is to be removed from the first user interface; display a representation of the timer in the first user interface; stop the timer in response to the determination that the second user interface element has been selected; and display a representation of the stopped timer in the second user interface for the purpose of notifying a user of the upcoming change in user interface (see Paragraph 0174).

Response to Arguments
Claims 1-20:
Applicant’s arguments regarding the rejection of claims 1- 20 under 35 U.S.C. 103 have been considered but are moot in light of new rejection under 35 U.S.C. 103 as being taught by the combination of Lunati, Young, and newly referenced art, Terashita et al., U.S. Patent Publication Number 2012/0127523 A.
	
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ashley M Fortino/Examiner, Art Unit 2143           

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143